     Case 3:00-cv-04599-WHO Document 1441 Filed 05/06/21 Page 1 of 3



 1   JAMES B. CHANIN, STATE BAR NO. 76043
     Law Offices of James B. Chanin
 2   3050 Shattuck Avenue
     Berkeley, CA 94705
 3   Telephone: (510) 848-4752; Facsimile: (510) 848-5819

 4   JOHN BURRIS, STATE BAR NO. 69888
     Law Offices of John L. Burris
 5   Airport Corporate Centre
     7677 Oakport Road, Ste. 1120
 6   Oakland, California 94621
     Telephone: (510) 839-5200; Facsimile: (510) 839-3882
 7

 8   Attorneys for PLAINTIFFS

 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
13   DELPHINE ALLEN, et al.,                                Case No. C 00-4599 WHO

14           Plaintiffs,                                    JOINT STIPULATION AND [PROPOSED]
                                                            ORDER CONTINUING CASE
15           v.                                             MANAGEMENT CONFERENCE

16   CITY OF OAKLAND, et al.,

17           Defendants.

18

19         Pursuant to Civil L.R. 7-12, the parties stipulate as follows:

20         1.       The next Case Management Conference in this case is set for August 24, 2021, and

21 the Joint Case Management Statement is due on August 17, 2021. Dkt. No. 1426.

22         2.       One or more Counsel for Plaintiffs will be unavailable on that date, and thus propose

23 that the conference be rescheduled for September 1, 2021. All parties agree on that date. Further,

24 Plaintiffs’ counsel conferred with the Court’s Independent Monitoring Team, who indicate that they

25 are available on that date.

26         3.       The parties therefore respectfully request that the Court continue the Case

27 Management Conference to September 1, 2021 at 3:30 p.m. and make the Joint Case Management

28


     STIPULATION AND PROPOSED ORDER                                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1441 Filed 05/06/21 Page 2 of 3



 1 Statement due on August 25, 2021.

 2

 3 Dated: May 6, 2021              Respectfully submitted

 4                                 JAMES B. CHANIN
                                   Law Offices of James B. Chanin
 5
                   By:             /s/ James B. Chanin*
 6
                                   Attorney for Plaintiffs
 7
                                   JOHN L. BURRIS
 8
                                   Law Offices of John Burris
 9
                   By:             s/ John L. Burris
10                                 Attorney for Plaintiffs
11
                                   BARBARA J. PARKER, City Attorney
12                                 BRIGID MARTIN, Special Counsel

13                 By:             /s/ Brigid Martin
                                   Attorney for Defendants
14                                 CITY OF OAKLAND, et al
15
                                   ROCKNE A. LUCIA, JR.
16
                                   Rains Lucia Stern St. Phalle & Silver
17
                   By:             /s/ Rockne A. Lucia, Jr.
18                                 Attorney for Intervenor
                                   OAKLAND POLICE OFFICERS ASSOCIATION
19

20 *Per Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of the document has been

21 obtained from each of the other Signatories.

22

23 ///

24

25

26

27

28
                                                    - -
     STIPULATION AND PROPOSED ORDER                                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1441 Filed 05/06/21 Page 3 of 3



 1                                      [PROPOSED] ORDER

 2

 3 PURSUANT TO STIPULATION, IT IS SO ORDERED. The Case Management Conference is

 4 reset for September 1, 2021 at 3:30 p.m. A joint CMC statement shall be filed by August 25, 2021.

 5

 6 Dated:                        _____________________________
                                 HON. WILLIAM H. ORRICK
 7                               UNITES STATES DISTRICT COURT JUDGE
 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - -
     STIPULATION AND PROPOSED ORDER                                                 C00-4599 WHO
